Judgment unanimously modified on the law
and as modified affirmed without costs, in accordance with the following memorandum: The parties agree that the only unresolved issue on this appeal is whether Special Term erred in awarding interest on additional taxes owed by Niagara Mohawk Power Corporation as a result of the elimination of an exemption which was improperly granted to it under Real Property Tax Law § 485-b. Special Term based its award of interest on Real Property Tax Law §§ 924-a and 1328. Those sections apply, however, only to interest on late payments and delinquencies where the taxes were actually levied. Here, the additional taxes were not a part of the tax levy. The taxes are owing by virtue of the court order eliminating the exemption, and the time periods for payment of the tax without interest cannot be said to have run (see, Real Property Tax Law *990§ 1322). Accordingly, the judgment must be modified to delete the imposition of interest. (Appeal from judgment of Supreme Court, Onondaga County, Shaheen, J.—art 78, summary judgment.) Present—Dillon, P. J., Boomer, Green and Balio, JJ.